 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    TAVARIUS SMITH,                                     No. 2: 20-cv-2417 JAM KJN P
12                        Plaintiff,
13            v.                                          ORDER
14    KENDRYNA,
15                        Defendants.
16

17           Plaintiff, a federal prisoner proceeding pro se, filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On April 15, 2021, the magistrate judge filed findings and recommendations herein which

21   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days. Plaintiff has not filed objections to

23   the findings and recommendations.

24           The court reviewed the file and finds the findings and recommendations to be supported

25   by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY ORDERED

26   that:

27           1. The findings and recommendations filed April 15, 2021, are adopted in full; and

28   ////
                                                         1
 1         2. This action is dismissed for failure to state a cognizable claim for relief pursuant to 28
 2   U.S.C. § 1915A.
 3

 4
     DATED: June 1, 2021                            /s/ John A. Mendez
 5
                                                    THE HONORABLE JOHN A. MENDEZ
 6                                                  UNITED STATES DISTRICT COURT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
